DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the use of the term, “fuel cell unit” is confusing because in prior art references, a fuel cell unit is a single fuel cell of a fuel cell stack.  There is no description in the claims if the fuel cell of the fuel cell unit is a single fuel cell or if it is a fuel cell stack.  The specification discusses in the background portion, a plurality of fuel cell stacks and then states that components of this system need improvement.  This makes it seem like a fuel cell unit of the present invention comprises a fuel cell stack.
Also, regarding claim 1, lines 12-13 should recite, “the control unit of the fuel cell unit that is not operating…” in plural form because it depends off of “the remainder of the plurality of fuel cell units…”, which can be one or more.  This will prevent an antecedent basis issue.
As to claims 2-5, “the control unit of the fuel cell unit that is not operating…” also needs to be made plural.
Regarding claim 2, the last line should read, “open the bypass valve of the corresponding fuel cell unit.”
As to claim 4, lines 4-5 should recite, “the air supply device of each of the one or more fuel cell units that are operating…” because claim 1 recites that one or more fuel cell units can be operating.
Claim 5 should also recite that there is one or more operating fuel cell units.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP Publication 2019-207802, WO Publication 2020-174780 and U.S. Patent 6573682 teach fuel cell systems comprising a plurality of fuel cell unit wherein the air supply devices are controlled; however, they are controlled to adjust certain parameters, such as the temperature of the fuel cells. Thus, they are not adjusted based on certain fuel cell units not operating to send air from those units to the fuel cell units that are operating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722